TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00306-CR


Joshua William Gerth, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 9236, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING






Joshua William Gerth was placed on community supervision after being convicted
of theft.  See Tex. Pen. Code Ann. § 31.03(a), (e)(5) (West Supp. 2002).  The State subsequently
moved to revoke supervision.  On March 18, 2002, the district court revoked supervision and
imposed sentence.  On March 20, however, the court set aside the revocation order, modified the
conditions of supervision, and ordered that Gerth be continued on supervision.  Gerth filed his notice
of appeal on April 17.

There is no right to appeal from an order modifying the conditions of community
supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).  As a consequence, we are
without jurisdiction.  

The appeal is dismissed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   May 31, 2002
Do Not Publish